Case: 18-10878   Date Filed: 10/11/2018   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-10878
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:14-cr-00251-AT-JSA-4



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

JOHNNY JONES,
a.k.a. Pokey,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (October 11, 2018)

Before WILSON, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 18-10878     Date Filed: 10/11/2018   Page: 2 of 5


      Johnny Jones, a federal prisoner, appeals his 15-month sentence for violation

of his probation for aggravated assault with a deadly weapon. On appeal, Jones

argues his sentence is substantively unreasonable because the district court

expressed doubt as to the weight of the evidence. We disagree and affirm.

      The substantive reasonableness of a sentence is reviewed for abuse of

discretion. Gall v. United States, 552 U.S. 38, 41 (2007). This Court will uphold a

sentence so long as it does not reflect a “clear error of judgment.” United States v.

Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (per curiam) (quoting United States v.

Frazier, 387 F.3d 1244, 1259 (11th Cir. 2004)). In making this determination, we

review the totality of the circumstances and factors under 18 U.S.C. § 3553(a).

United States v. Trailer, 827 F.3d 933, 936–37 (11th Cir. 2016) (per curiam).

Upon revocation of probation, the court determines the appropriate sentence based

on the factors in §§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), and (a)(4)–(7).

United States v. Vandergrift, 754 F.3d 1303, 1308 (11th Cir. 2014) (citing 18

U.S.C. § 3583(e)). These factors encompass all of the § 3553(a) factors except for

(a)(2)(A), “the need for the sentence imposed to reflect the seriousness of the

offense, to promote respect for the law, and to provide just punishment” and (a)(3),

“the kinds of sentences available.” 18 U.S.C. § 3553(a); see also Vandergrift, 754
F.3d at 1308 (discussing the absence of § 3553(a)(2)(A) from the list of factors

district courts may consider on revocation of supervised release or probation).


                                         2
              Case: 18-10878     Date Filed: 10/11/2018   Page: 3 of 5


      A district court abuses its discretion by imposing a substantively

unreasonable sentence when it (1) fails to consider relevant factors that were due

significant weight, (2) gives an improper or irrelevant factor significant weight, or

(3) commits a clear error of judgment by balancing the proper factors

unreasonably. Irey, 612 F.3d at 1189. Moreover, a district court’s unjustified

reliance on any one § 3553(a) factor may be indicative of an unreasonable

sentence. See United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008). The

weight given to any specific § 3553(a) factor is committed to the sound discretion

of the district court. United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007).

Although we do not presume that a sentence falling within the Guidelines range is

reasonable, we ordinarily expect such a sentence to be reasonable. United States v.

Hunt, 526 F.3d 739, 746 (11th Cir. 2008).

      A probation violation that, among other things, involves possession of a

firearm is a Grade A violation. U.S.S.G. § 7B1.1(a)(1). Probation revocation is

mandatory if the defendant “possesse[d] a firearm . . . or otherwise violate[d] a

condition of probation prohibiting the defendant from possessing a firearm.” 18

U.S.C. § 3565(b)(2). On revocation of probation, the advisory guidelines prescribe

a 15–21 month imprisonment range for a defendant with a Category II Criminal

History, and who committed a Grade A probation violation. See U.S.S.G. § 7B1.4.




                                         3
              Case: 18-10878     Date Filed: 10/11/2018   Page: 4 of 5


      First, Jones does not contend that his sentence was procedurally

unreasonable. Since Jones had a Category II Criminal History and he committed a

Grade A probation violation, his guidelines imprisonment range was 15–21

months. See U.S.S.G. § 7B1.4.

      Secondly, the district court’s sentence of 15 months was substantively

reasonable.   Jones does not argue that the evidence was insufficient under a

preponderance of the evidence standard, but rather suggests that his sentence

should be lower to reflect that the evidence might not have been sufficient to meet

the beyond a reasonable doubt standard. Jones’ argument is unavailing because the

district court is not required to consider the weight of the evidence in determining a

proper sentence after probation is revoked. See 18 U.S.C. § 3583(e). Therefore, it

is inconsequential that the district court judge said “[i]f I were judging this on a

beyond a reasonable doubt standard, I think I would be more cautious—of course,

more cautious because that is what we’re supposed to be.”

      Moreover, Jones’ sentence was substantively reasonable because the district

court considered the relevant § 3553(a) factors and did not consider any

impermissible factors. For example, the district court gave due consideration to

Jones’ history and characteristics, including the character references submitted by

his boss and family. Nonetheless, the district court determined that a sentence of

incarceration was necessary “because [it] was serious conduct” and there were no


                                          4
              Case: 18-10878    Date Filed: 10/11/2018   Page: 5 of 5


“extenuating circumstances.” Ultimately, the district court noted that “deterrence

and public safety” were the overriding concerns.

      Finally, the sentence of 15 months was at the bottom of the advisory

guidelines range, and we ordinarily expect such a sentence to be reasonable. See

Hunt, 526 F.3d at 746. Accordingly, we affirm.

      AFFIRMED.




                                        5